Appeals by *747defendants from two judgments (one as to each of them) of the County Court, Westchester County (Leggett, J.), the first rendered May 21, 1979, as to defendant Sailor, convicting him, inter alia, of assault in the first degree, attempted assault in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence, and the second rendered May 24,1979, as to defendant Neloms, convicting him, inter alia, of assault in the first degree, attempted assault in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment as to defendant Neloms affirmed. No opinion. Judgment as to defendant Sailor modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and matter remitted to the County Court, Westchester County, for resentencing in accordance herewith. The procedures set forth in CPL 400.20 were not properly followed when defendant Sailor was determined to be and sentenced as a persistent felony offender (see People v Wilson, 64 AD2d 782), and therefore a new hearing is required to determine such status. Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.